Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  the phrase “wherein the the plurality” in line 7 should read “wherein the plurality”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Zhang et al., “Digital subcarrier multiplexing for flexible spectral allocation in optical transport network”, Optics Express, vol. 19, No. 22, Oct. 24, 2011) in view of Ji et al. (U.S. Patent Application Pub. 2014/0205286 A1) and Perlman et al. (U.S. Patent Application Pub. 2018/0097550 A1).
Regarding claim 1, Zhang et al. teaches in FIG. 1 a system, which also implies a method, comprising: receiving, by a first network device (the node pointed to by the arrow), a plurality of data streams to be output from a plurality of third network devices (indicated by the users connected to the other nodes in the SLICE network) in an optical communications network; identifying, by the first network device, for each one of the data streams, a different respective subset of optical subcarriers (DSCM) for transmitting that data stream; generating, by the first network device, an optical signal, wherein the optical signal includes each of the subsets of optical subcarriers (see FIG. 2 for the block diagram of the transmitter and the receiver), and where said each of the subsets of optical subcarriers carries information indicative of a respective one of the plurality of data streams; transmitting, by the first network device, the subsets of optical subcarriers to each of the third network devices over the optical communications network. The differences between Zhang et al. and the claimed invention are (a) Zhang et al. does not teach that the plurality of data streams is received from a plurality of second network devices, and (b) Zhang et al. does not teach scheduling, based on an output of a forward error correction decoder, transmission of said each of the subsets of optical subcarriers. Ji et al. teaches in FIG. 4 an optical transmitter where data streams are received from a plurality of clients. One of ordinary skill in the art would have been motivated to combine the teaching of Ji et al. with the system of Zhang et al. because receiving data streams from plurality of clients/users can 
The combination of Zhang et al. and Ji et al. still fails to teach scheduling, based on an output of a forward error correction decoder, transmission of said each of the subsets of optical subcarriers. However, it is understood that when a plurality of data streams are handled by a single device, the data streams need to be scheduled. Perlman et al. teaches in FIG. 1 a manager 108 for handling a plurality of data streams from user equipment. Perlman et al. teaches in paragraph [0104] that the manager comprises scheduler and FEC encoder/decoder. It is obvious that the scheduler has to decoder the FEC coded data stream to determine the priority and destination of the data stream in order to schedule the data stream. One of ordinary skill in the art would have been motivated to combine the teaching of Perlman et al. with the modified system of Zhang et al. and Ji et al. because a scheduler can provide quality of service and balance the network resources.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a scheduler, as taught by Perlman et al., in the modified system of Zhang et al. and Ji et al.
Regarding claim 2, Zhang et al. teaches in FIG. 1 that each of the subsets of optical subcarriers (indicated by the differently shaded signals) is selected from a plurality of optical subcarriers allotted to the first network device (see also FIG. 2 (a) for the spectrum of the subcarriers).
Regarding claim 3, Zhang et al. teaches in FIG. 2 (a) that at least some of the plurality of optical subcarriers are contiguous with one another in a frequency domain.
Claims 4, 7-10, 23-26, 28-31, 44-47 and 50-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., Ji et al. and Perlman et al. as applied to claims 1-3 above, and further in view of Guo et al. (U.S. Patent Application Pub. 2017/0054513 A1).
Zhang et al., Ji et al. and Perlman et al. have been discussed above in regard to claims 1-3. The difference between Zhang et al., Ji et al. and Perlman et al. and the claimed invention is that Zhang et al., Ji et al. and Perlman et al. do not teach first chip and second chip. Guo et al. teaches in paragraph [0036] that a functional module may be implemented as a single chip. Based on the teaching of Guo et al., the client modules of FIG. 4 of Ji et al. can be implemented as a first chip and the processor can be implemented as a second chip. One of ordinary skill in the art would have been motivated to combine the teaching of Guo et al. with the modified system of Zhang et al., Ji et al. and Perlman et al. because combining modules performing the same function into a chip reduces space while the same kind of chip can be used with other applications that require the same function.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the client interface modules as a first chip and the processor as a second chip, as taught by Guo et al., in the modified system of Zhang et al., Ji et al. and Perlman et al.
Regarding claims 7-8, Zhang et al. teaches on page 21882, Section 2 that the bandwidth allocation is flexible and illustrates in FIG. 1 that the data rate can be changed. Of course, it is technically obvious to fix the bandwidth and not allow any change.
Regarding claim 9, in FIG. 4 of Ji et al., the number of first communication links represents the number of clients and the number of second links represents the number of destinations. It is obvious to have different clients communicating with different destinations.

Regarding claims 23 and 44, the combination of Zhang et al., Ji et al. and Guo et al. teaches the apparatus that comprises the first chip and second chip (equivalent to first circuitry and second circuitry of instant claims).
Regarding claims 24 and 45, Zhang et al. teaches in FIG. 1 that each of the subsets of optical subcarriers (indicated by the differently shaded signals) is selected from a plurality of optical subcarriers allotted to the first network device (see also FIG. 2 (a) for the spectrum of the subcarriers).
Regarding claims 25 and 46, Zhang et al. teaches in FIG. 2 (a) that at least some of the plurality of optical subcarriers are contiguous with one another in a frequency domain.
Regarding claims 26 and 47, the combination of Zhang et al., Ji et al. and Guo et al. teaches the second chip and second communication links and the third communication links.
Regarding claims 28-29 and 50-51, Zhang et al. teaches on page 21882, Section 2 that the bandwidth allocation is flexible and illustrates in FIG. 1 that the data rate can be changed. Of course, it is technically obvious to fix the bandwidth and not allow any change.
Regarding claims 30 and 52, in FIG. 4 of Ji et al., the number of first communication links represents the number of clients and the number of second links represents the number of destinations. It is obvious to have different clients communicating with different destinations.
Regarding claims 31 and 53, based on the above discussion with regard to claim 30, it is obvious that a bandwidth of each one of the one or more first communications links is equal to a bandwidth of a respective one of the one or more second communications links.
Claims 5-6, 27 and 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., Ji et al., Perlman et al. and Guo et al. as applied to claims 4, 7-10, 23-26, 28-31, 44-47 and 50-53 above, and further in view of Myslinski et al. (U.S. Patent Application Pub. 2011/0135301 A1).
Zhang et al., Ji et al., Perlman et al. and Guo et al. have been discussed above in regard to claims 4, 7-10, 23-26, 28-31, 44-47 and 50-53. The difference between Zhang et al., Ji et al., Perlman et al. and Guo et al. and the claimed invention is that Zhang et al., Ji et al., Perlman et al. and Guo et al. do not teach using serializer/deserializer (SerDes) modules for the first links. Myslinski et al. teaches in FIG. 15 and paragraph [0212] that SerDes modules can be used for processing signals to/from clients. One of ordinary skill in the art would have been motivated to combine the teaching of Myslinski et al. with the modified system of Zhang et al., Ji et al., Perlman et al. and Guo et al. because SerDes module can convert high speed data stream to lower speed data streams so that they are easier to process.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include SerDes modules in the client interface, as taught by Myslinski et al., in the modified system of Zhang et al., Ji et al., Perlman et al. and Guo et al.
Regarding claims 6 and 49, SerDes modules can be used to convert a group of parallel data streams back to a serial data stream.
Claims 11-16, 32-37 and 54-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., Ji et al., Perlman et al. and Guo et al. as applied to claims 4, 7-10, 23-26, 28-31, 44-47 and 50-53 above, and further in view of Xenos (Xenos, “What is FlexEthernet and why is it so important?”, Ciena, May 2017, downloaded from www.ciena.com).

Regarding claims 11-12, 14, 32-33, 35, 54-55 and 57, as illustrated on page 3 of Xenos, four 100G links (red lines) can be mapped to one 400G link; also multiple 10GbE links can be mapped to one 100G link.
Regarding claims 15, 36 and 58, it is understood that the number of the third communication links depends upon the bandwidth. Xenos teaches on page 3, first paragraph that a 100G line can support multiple 10GbE, 25GbE and 50GbE services.
Regarding claims 16, 37 and 59, it is understood that in FIG. 2 of Zhang et al., the channels are mapped to the subcarriers by the IQ modulator. That is, channels (corresponding to physical links) having the same one of the third node devices as destination form a logical group.
Claims 17-18, 38-39 and 60-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., Ji et al., Perlman et al. and Guo et al. as applied to claims 4, 7-10, 23-26, 28-31, 44-47 and 50-53 above, and further in view of Fatehi et al. (U.S. Patent 6,535,313 B1).
Zhang et al., Ji et al., Perlman et al. and Guo et al. have been discussed above in regard to claims 4, 7-10, 23-26, 28-31, 44-47 and 50-53. The difference between Zhang et al., Ji et al., Perlman et al. and Guo et al. and the claimed invention is that Zhang et al., Ji et al., Perlman et al. and Guo et al. do not teach transmission buffers. Fatehi et al. teaches in FIG. 4 elastic buffers for storing packets to be transmitted. Fatehi et al. teaches in col.7, lines 4-8 that it is possible to interchange the position of the electronic space switch 403 and the elastic buffers 402 (1 through M). That is, the buffers can be implemented by the second chip of the modified system of Zhang et al., Ji et al. and Guo et al. One of ordinary skill in the art would have been motivated to combine the teaching of Fatehi et al. with the modified system of Zhang et al., Ji et al., Perlman et al. and Guo et al. because buffers can be used to convert a burst high-speed data to a steady data stream of lower data rate and reduce the capacity requirement of the second links.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include transmission buffers, as taught by Fatehi et al., in the modified system of Zhang et al., Ji et al., Perlman et al. and Guo et al.
Regarding claims 18, 39 and 61, since the packets from different data streams are switched to form new data streams, they must be of the same rate and using a fixed clock frequency.
Claims 19-21, 40-42 and 62-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., Ji et al., Perlman et al., Guo et al. and Fatehi et al. as applied to claims 17-18,  above, and further in view of Su et al. (U.S. Patent Application Pub. 2016/0037242 A1).
Zhang et al., Ji et al., Perlman et al., Guo et al. and Fatehi et al. have been discussed above in regard to claims 17-18, 38-39 and 60-61. The difference between Zhang et al., Ji et al., Perlman et al., Guo et al. and Fatehi et al. and the claimed invention is that Zhang et al., Ji et al., Perlman et al., Guo et al. and Fatehi et al. do not teach receiving request to modify a bandwidth. Su et al. teaches in FIG. 2 an optical transport network (OTN). Su et al. teaches in paragraph [0202] that a node can receive a request for adjusting the transport bandwidth. After the response state indicates that the adjusting is agreed, the bandwidth is adjusted (see paragraph [0199]). The adjustment can be increasing the bandwidth or decreasing the bandwidth. One of ordinary skill in the art would have been motivated to combine the teaching of Su et al. with the modified system of Zhang et al., Ji et al., Perlman et al., Guo et al. and Fatehi et al. because the approach provides flexible and dynamic allocation of resources based on real need.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow adjustment of bandwidth dynamically, as taught by Su et al., in the modified system of Zhang et al., Ji et al., Perlman et al., Guo et al. and Fatehi et al.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., Ji et al. and Perlman et al. as applied to claims 1-3 above, and further in view of Liu (U.S. Patent Application Pub. 2013/0100907 A1).
Zhang et al., Ji et al. and Perlman et al. have been discussed above in regard to claims 1-3. The difference between Zhang et al., Ji et al. and Perlman et al. and the claimed invention is that Zhang et al. and Ji et al. do not teach that the plurality of second network devices comprises one or more hub network devices, and wherein the plurality of third network devices comprises .
Claims 43 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., Ji et al., Perlman et al. and Guo et al. as applied to claims 4, 7-10, 23-26, 28-31, 44-47 and 50-53 above, and further in view of Liu (U.S. Patent Application Pub. 2013/0100907 A1).
Zhang et al., Ji et al., Perlman et al. and Guo et al. have been discussed above in regard to claims 4, 7-10, 23-26, 28-31, 44-47 and 50-53. The difference between Zhang et al., Ji et al., Perlman et al. and Guo et al. and the claimed invention is that Zhang et al., Ji et al. and Guo et al. do not teach that the plurality of second network devices comprises one or more hub network devices, and wherein the plurality of third network devices comprises one or more leaf network devices. Liu teaches in FIG. 1 an access network where the C-RAN node corresponding to the hub network devices and the RRU corresponding to the leaf network device. A particular C-RAN node (the first network device) receives data streams from the other C-RAN nodes and transmits those whose destinations are the local RRUs through the forwarding unit. One of ordinary skill in the art would have been motivated to combine the teaching of Liu with the .
Response to Arguments
Applicant's arguments filed 9 February 2022 have been fully considered but they are not persuasive. 
The Applicant argues that claim 1 is not obvious over the applied references because each, whether taken alone or in combination, fails to teach each and every limitation of the claims. In particular, the applied references fail to teach or suggest the claimed "scheduling, based on an output of a forward error correction decoder, transmission of said each of the subsets of optical subcarriers," as recited in claim 1. The argument is moot in view of the new ground of rejection wherein Perlman et al. teaches in FIG. 1 a manager 108 for handling a plurality of data streams from user equipment. Perlman et al. teaches in paragraph [0104] that the manager comprises scheduler and FEC encoder/decoder. It is obvious that the scheduler has to decoder the FEC coded data stream to determine the priority and destination of the data stream in order to schedule the data stream.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





skl22 February 2022



/SHI K LI/Primary Examiner, Art Unit 2637